Exhibit 10

 

Carlisle Companies Incorporated

[g247071kei001.jpg]

250 South Clinton Street, Suite 201

Syracuse, NY 13202-1258

Phone:

315-477-9108

Fax:

315-474-2008

 

 

 

Steven J. Ford

 

Vice President, Secretary and General Counsel

 

 

CONFIDENTIAL

 

September 24, 2008

 

Mr. Charles D. Siczek

3815 Foxcroft Road

Charlotte, NC  28211-3754

 

Dear Chuck:

 

I am pleased to offer you employment as Controller and Chief Accounting Officer
of Carlisle Companies Incorporated (“Carlisle” or the “Company”) in Charlotte,
North Carolina.  This letter sets forth the terms and conditions of your
employment.

 

1.             Employment and Position.  Your employment will commence on
November 1, 2008.  You will be employed on a full-time basis as Controller and
Chief Accounting Officer reporting to the Company’s Chief Financial Officer.

 

2.             Compensation and Incentive.

 

(a)           Base Salary.  Your starting annual salary will be $235,000,
payable in accordance with the Company’s regular payroll practices and subject
to increase from time to time by the Compensation Committee in its discretion.

 

(b)           Bonus.  You will be eligible to earn an annual target bonus of 30%
of your base salary with an entry level of 15% and a maximum award opportunity
equal to 60% of your base salary.       For 2008, you will be eligible for a
prorated bonus reflecting your November 1 employment date. Bonus payments are
typically made in February based on the prior year’s performance and subject to
the discretion and approval of the Compensation Committee.

 

(c)           Long Term Incentive.  Annual grants of stock options, restricted
shares and/or other performance awards representing a target value of 40% of
salary without forfeiture upon retirement and subject to the discretion and
approval of the Compensation Committee.

 

3.             Employee Benefits.  You will be entitled to participate in all
employee benefit plans, from time to time in effect, generally available for
Company executives, subject to plan terms and applicable Company policies. 
Currently, the Company offers its executives group health and dental plans,
group life insurance, long-term disability insurance and a 401(k) plan.

 

5.             Vacation.  You will be entitled to four (4) weeks of vacation per
year.

 

--------------------------------------------------------------------------------


 

Chuck, if you have any questions, please feel free to give me a call.

 

Very truly yours,

 

 

 

 

 

/s/ Steven J. Ford

 

 

 

 

 

Steven J. Ford

 

 

Vice President, Secretary

 

 

and General Counsel

 

 

 

 

 

 

 

 

AGREED AND ACCEPTED:

 

 

 

 

 

 

 

 

/s/ Charles D. Siczek

 

 

Charles D. Siczek

 

 

 

 

 

Date:  September 25, 2008

 

 

 

 

 

 

 

 

cc:

David A. Roberts

 

 

 

Carol P. Lowe

 

 

 

Beverly Sharpe

 

 

 

2

--------------------------------------------------------------------------------